PER CURIAM.
The appellant was the plaintiff below and brought an action against the appellees for misrepresentation in the inducement of a lease, for breach of the resulting lease, and for damages caused thereby. After the initial pleadings were filed and discovery had been taken, the defendants moved for summary • judgment, and the trial court granted said motion. Thus, the issue on appeal is: Whether the defendants, as the moving parties, have conclusively demonstrated that there is no genuine issue of fact and that they are entitled to judgment as a matter of law.
We have carefully examined the record and exhibits therein, and have concluded that the circuit judge was correct in entering his order of summary judgment. See Sawyer Industries v. Advertects, Inc., Fla.1951, 54 So.2d 692. The trial judge determined that on the undisputed facts before him no misrepresentation or fraudulent inducement was demonstrated and that the defendant did not breach its lease with the plaintiff.
Affirmed.